 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLos Angeles Building and Construction Trades Coun-cil; and Local Union No. 1497, United Brotherhoodof Carpenters and Joiners of America (DonaldSchriver, Inc.) and Sullivan-Kelley & AssociatesLos Angeles Building and Construction Trades Coun-cil; and Local Union No. 1497, United Brotherhoodof Carpenters and Joiners of America and Sullivan-Kelley & Associates and Donald Schriver, Inc., Par-ty to the ContractLocal Local Union No. 1752, United Brotherhood ofCarpenters and Joiners of America, AFL-CIO; andLos Angeles County District Council of Carpenters(Topaz Contracting & Development Co., Inc.) andSullivan and Associates. Cases 21-CC-1680, 21-CE-144, and 21-CC 1842-2November 13, 1978DECISION AND ORDERUpon appropriate charges ' duly served on Re-spondents, the Gereral Counsel of the National La-bor Relations Board, acting through the RegionalDirector for Region 21, on January 11, 1977, issuedcomplaint and notice of hearing in the cases involv-ing Schriver, alleging that Respondent Trades Coun-cil and Respondent Local 1497 had violated Section8(e) and Section 8(b)(4)(ii)(A) of the Act, and onMarch 23, 1978, issued complaint and notice of hear-ing in the case involving Topaz, alleging that Re-spondent District Council and Respondent Local1752 had violated Section 8(b)(4)(i) and (ii)(A) of theAct. Respondents filed answers denying the commis-sion of any unfair labor practices. Thereafter, Gener-al Counsel consolidated the cases involving Schriverand Topaz and on July 6, 1977, issued an amendedconsolidated complaint and amended notice of hear-ing in the cases, alleging the same unfair labor prac-tices covered in the earlier separate complaints.On August 30 and 31, 1977, the parties in thecases, for the purpose of this proceeding only, en-tered into a stipulation of facts, including extensiveexhibits, and a motion to transfer the proceedings tothe Board for findings of fact, conclusions of law,The charges in (ases 21 CC 1680 and 21 ('E 144. involving E mployerDonald Schriver. Inc (herein Schriver) were filed by Sullivan-Kelley & As-sociates (herein C'harging Party) against I os Angeles Building and (Con-struction Trades Council (herein Respondent Trades (council) and LocalUnion No. 1497. United Brotherhood of C(arpenters and Joiners of America(herein Respondent Local 1497). The original and amended charges irivolv-ing the employer Topaz Contracting & Development (Co.. Inc. (herein Io-paz) were filed by Sullivan and Associates (herein Charging Partil) onMarch 9 and 15, 1977. against Los Angeles (Count? District (Council ofCarpenters (herein Respondent District (Council) and l ocal Unionll No.1752. United Brotherhood of Carpenters and Joiners of America. Al. ('10(herein Respondent Local 1752)and Order directly by the Board.2On November 4,1977, the Board accepted the stipulation and trans-ferred the proceedings to the Board. Thereafter, theparties filed briefs with the Board. Briefs amici curiaewere filed by the Chamber of Commerce of theUnited States of America, the American Federationof Labor and Congress of Industrial Organizations,and the Building and Construction Trades Depart-ment, AFL-CIO. Oral argument in the cases, and inrelated cases,3was held before the Board in Washing-ton, D.C., on February 23, 1978. The parties pre-sented arguments as did the amici curiae namedabove and Laborers' International Union of NorthAmerica, AFL-CIO.The Board has considered the entire record stipu-lated by the parties and the briefs and oral argumentsof the parties and the amici curiae and hereby makesthe following findings and conclusions:I THE BUSINESSES OF THE EMPLOYERSAt all times material herein, Donald Schriver, Inc.,has been a builder-developer and general contractorin the building and construction industry in southernCalifornia, with a business address at 1605 WhittierBoulevard, Montebello, California. In the normalcourse and conduct of its business operations, Schri-ver annually purchases and receives goods and sup-plies valued in excess of $50,000 from suppliers locat-ed within the State of California which, in turn,purchase and receive those same goods and suppliesdirectly from suppliers located outside the State ofCalifornia.The parties stipulated and we find that Schriver is,and has been at all times material herein, an em-ployer engaged in commerce and in a business affect-ing commerce within the meaning of Section 2(6) and(7) and Section 8(e) of the Act and a person engagedin commerce or in an industry affecting commerce2The motion stated. in part:The parties agree that the charges, the Complaint and Notice ofHearing, the answer to the complaint, and the Stipulation of Facts.including the exhibits attached thereto. constitute the entire record inthese proceedings. and that no oral testimony is necessary or desired byany of the parties. The parties further stipulate that the), waive a hear-ing before an Administrative Law Judge. the making of findings of factand conclusions of law by an Administrative L.aw Judge. and the is-suance of an Administralive Lawv Judge's decision, and desire to submitthis case for findings or fact. conclusions of law. and order directly tothe Board.'(olorado Building & ( onsirutnion Irudes ( ouncil ! Utlities Sernilces Engi-neering, Inc.), 239 NLRB 253 (1978); Carpenters Local No 944, UnitedBrotherhood of Carpenters and Joiners of A merica. A FL CIO0 and CarpentersLocal No. 235, United Brotherhood of Carpenters and Joiners of America,AFL CIO (Woelke & Romero Framing, Inc.), 239 NLRB 241 (1978). andInternational Union of Operating Engineers. Local No. 701, AFL CIO, Ore-gon-Columbia Chapter, the Associated General Contractors of America, Inc(Pacific Northwest Chapter of the Associated Builders & Contractors Inc.). 239NLRB 274 (1978).264 LOS ANGELES BUILDING & CONSTRUCTION TRADES COUNCILwithin the meaning of Section 8(b)(4)(ii)(A) of theAct.Topaz Contracting & Development Co., Inc., is.and has been since January I, 1977, a California cor-poration engaged as a framing and carpentry con-tractor and builder-developer in the building andconstruction industry in southern California, with of-fices located in Norwalk, California. In the normalcourse and conduct of its business operations, Topazannually purchases and receives goods and suppliesvalued in excess of $50,000 from suppliers locatedwithin the State of California which, in turn, pur-chase and receive those same goods and supplies di-rectly from suppliers located outside the State of Cal-ifornia.The parties stipulated and we find that Topaz is.and has been at all times material herein, an em-ployer engaged in commerce and in a business affect-ing commerce within the meaning of Section 2(6) and(7) of the Act and a person engaged in commerce orin an industry affecting commerce within the mean-ing of Section 8(b)(4)(i) and (ii)(A) of the Act.11, THE LABOR ORGANIZAT IONS INVOLVEDThe parties stipulated and we find that Respon-dent Trades Council, Respondent Local 1497, Re-spondent District Council, and Respondent Local1752 are, and at all times material herein have been.labor organizations within the meaning of Section2(5) and Section 8(b) and (e) of the Act.111. THE ALLEGED UNFAIR LABOR PRAC TI(CESA. The Stipulated Facts1. The case involving SchriverIn June 1972, Schriver was engaged as owner-builder in constructing a four-unit apartment com-plex in Montebello, California, and employed roofersand/or carpenters, working within the craft jurisdic-tion of Respondent District Council, and also a la-borer. On or about June 12, 1972. Schriver enteredinto "Articles of Agreement" (herein Agreement)with Respondent Trades Council. The Agreement in-corporated by reference 4 and bound Schriver to theterms and conditions of employment of the effectivemaster labor agreement (herein MLA) between vari-ous employer associations and Respondent District4Art. 11 of the Agreement states: "The Employer, Developer and/orOwner-Builder agrees to abide by all of the terms and conditions of thecurrent agreements of the respective crafts employed. including wages.hours, working conditions, health and welfare benefits. pension benefits.and other benefits, and further including any amendments, modifications.extensions, changes, supplements and renewals of said agreements negotiat-ed by the parties thereto."Council, with which Respondent Locals 1752 and1497 are affiliated. Both the Agreement and the 1974MLA contained provisions restricting subcontractingand provisions concerning economic action by thelabor organization party to the contract.'By its terms the Agreement was to remain in effectfor a -year period commencing on or about June 12.1972, with automatic yearly renewals thereafter, sub-ject to specified notice of termination by either party.Schriver did not give any notice of termination andat all times material was signatory to the Agreement.At no time before or after Schriver signed theAgreement did its employees designate the Respon-dent Trades Council or any affiliate or RespondentLocal 1497 as their collective-bargaining representa-tive. After signing the Agreement, Schriver did notrequire the subcontractors on its jobsites to be unionsubcontractors.Schriver completed the Montebello apartmentcomplex project in 1972, and from 1972 to May 1975.as owner-builder, completed several large apartmentprojects and some "small" jobs. All work onSchriver's projects was subcontracted to other com-panies except for the work of carpenters and one la-borer. At no time between the signing of the Agree-ment in 1972 and May 1975 did any unionrepresentative protest to Schriver's management thefailure to abide by the Agreement.6In May 1975, Schriver was engaged as owner-builder in the construction of a Montebello town-house project. It employed framer-carpenters whoperformed work within the craft jurisdiction of Re-spondent Local 1497, but who were not mernbers of,nor represented by, Respondent Local 1497. On thetownhouse project Schriver contracted with varioussubcontractors who were on the project at differenttimes.7As a result some crafts worked alone on theproject at times, while at other times many differentcrafts worked on the project at the same time. About70 percent of the subcontractors were signatory tocontracts with labor organizations covering the craftsinvolved.On May 22, 1975, Jim Sogoian, a business repre-sentative of Respondent Local 1497,. approachedSchriver's superintendent, Martin, at the townhousejobsite, and asked whether the carpenters on the jobThese provisions. discussed hereafter. are set forth in Appendix A to thisDecision and Order.6There is no indication that Respondents had knowledge of Schriler'sprojectsThe subcontractors performed the following work with their employees:insulation. plaster. drywall. painting. paving, finished carpentry. cabinets.floors. heating, sheet metal. masonry. formica, and finishing of extenorstairways and balconiesThe parties stipulated that at all times material herein Sogolan has beenan agent of Respondent Local 1497 within the meaning of Sec. 2(13) of theAct.265 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere "union." Martin replied that they were not.Sogoian then stated that his Union would picket thejobsite if Schriver did not sign the Carpenters agree-ment. The following day, at Martin's request, Sogoi-an brought to the jobsite a copy of the Carpenterscontract-the MLA between Southern CaliforniaGeneral Contractors and United Brotherhood ofCarpenters and Joiners of America, effective for aninitial term from July 7, 1974, to June 15, 1977--andagain stated that the Union would picket for the pur-pose of having the Carpenters agreement signed.During the next week, Sogoian again visited thejobsite and informed Schriver's owner, Donald Schri-ver, that he was legally obligated to sign the Carpen-ters agreement. Sogoian declared that the Agreementwhich Schriver had signed in 1972 was still in effectsince Schriver had never attempted to terminate it,and, under that Agreement, Schriver was bound tothe Carpenters contract.A day or two later, Donald Schriver telephonedthe office of Respondent Trades Council and spokewith Mathis, its business representative.9Mathis con-firmed what Sogoian had said concerning Schriver'slegal obligation to sign the Carpenters contract.Mathis then stated that the Carpenters Union wouldpicket thejobsite and take legal action if Schriver didnot sign the Carpenters agreement. Donald Schriverattempted to negotiate different terms to the Agree-ment with Respondent Trades Council, but his re-quest to negotiate was denied, and Mathis again de-manded that Schriver sign the standard Carpentersagreement.On May 28, 1975, an agent of Respondent TradesCouncil, at the direction of Mathis, sent a telegramto Donald Schriver which, in relevant part, read:You subcontracted carpentry work to contrac-tors who do not have an executed agreementwith any union affiliated with the council. Thisaction on your part violates Article IV of youragreement with the council dated June 12, 1972.Unless the above-mentioned contractors are im-mediately removed from the job, we have beenauthorized to sue you for an injunction anddamages.Respondents did not file a lawsuit against Schriver toenforce the Agreement, and Respondents have notengaged in any picketing against Schriver.2. The case involving TopazTopaz, which was formed in January 1977, beganwork in February 1977, as a framing subcontractor,9 The parties stipulated that at all times material herein Mathis has beenan agent of Respondent Trades Council within the meaning of Sec. 2(13) ofthe Act.under contract with the owner-builder, on a town-house project in Claremont. California.'°In Februaryand March 1977. it employed about 30 to 50 employ-ees engaged in laboring and carpentry work. Allcrafts on the Claremont project were "union" exceptTopaz' employees. Topaz has not been a party to anylabor agreement with any labor organization.On or about February 22. 1977, the day after To-paz began work at Claremont, Larry Ruiz, a businessrepresentative of Respondent Local 1752," spoke toTopaz' construction foreman, Tackett. Ruiz askedwhy Topaz was not signed up with the Union andsaid that the Union would have to picket if Topazdid not sign a contract with the Union. Later thatsame day, Mike Sullivan, labor relations consultantfor Topaz, arrived at the jobsite while Ruiz was stillthere and asked Ruiz what contract he had to sign.Sullivan asked Ruiz if he meant the regular Carpen-ters contract with the Master Labor Agreement, andRuiz replied, "Yes, and that is the only contract thatI can sign with Topaz." Sullivan replied that the con-tract was illegal but that he was willing to sign thecontract for the Claremont townhouse jobsite only, ifthe union would accept all the men working for To-paz and stop interfering with the owner-builders.Ruiz replied that he could not accept Sullivan's con-ditions and could not sign any contract other thanthe Master Labor Agreement.On February 28, 1977, at a jobsite meeting withRuiz and the attorney for the owner-builder of theClaremont townhouse project, Joe Eickholt, businessrepresentative of Respondent District Council,' in-formed Sullivan that the Union could not accept acontract limited to the Claremont project.Thereafter, in support of their contract demand,Respondent Local 1752 and Respondent DistrictCouncil picketed the Claremont construction projectfrom March 4 to 14, 1977, with signs which read:TOPAZ CONTRACTING & DEV.UNFAIRTOCARPENTERSLOCAL 1752AFFILIATED WITH THELOS ANGELES BUILDING AND CONSTRUCTION TRADESCOUNCILNO AGREEMENTM At the time of its work at the Claremont project. Topaz was also work-in, as a framing contractor on two other projects.The parties stipulated that at all times material herein Larry Ruiz hasbeen an agent of Respondent Local 1752 within the meaning of Sec. 2(13) ofthe Act.12 The parties stipulated that at all times matenal herein Eickholt hasbeen an agent of Respondent District Council within the meaning of Sec.2(13) of the Act.266 LOS ANGELES BUILDING & CONSTRUCTION TRADES COUNCILAt the time of picketing at the Claremont project.Topaz had 12 employees present on the project. Atthat time other employers working on the project in-cluded the plumbing subcontractor, employingplumbers and helpers, and a brick subcontractor,employing brickmasons and helpers.B. The Issues and ContentionsThe complaint involving Schriver alleges that Re-spondents violated Section 8(e) by engaging inthreatening conduct against Schriver which consti-tuted a reentering or reaffirmation of the Agreementand the MLA. The complaint also alleges that Re-spondents violated Section 8(b)(4)(ii)(A) by threaten-ing conduct which had an object of requiring Schri-ver to reenter the Agreement and the MLA.The complaint involving Topaz alleges that Re-spondents violated Section 8(b)(4)(i) and (ii)(A) bypicketing Topaz with an object of requiring the Com-pany to enter into the MLA.The parties have stipulated that the alleged threatsand picketing by Respondents did in fact occur; andthe stipulated facts support the conclusion that anobject of the threats and picketing was to requireSchriver and Topaz to reaffirm or adopt the subcon-tracting provisions alleged to be violative of Section8(e). Therefore, the basic issue presented in thesecases is whether the subcontracting provisions of theMLA and article IV of the Agreement are secondarywithin the meaning of Section 8(e) and, if so, whetherthey are protected by the construction industry pro-viso to Section 8(e). The General Counsel argues thatthe provisions in issue restrict subcontracting withinthe meaning of Section 8(e) and are not privileged bythe proviso in light of the Supreme Court's view ofthe proviso set out in Connell Construction Co., Inc. v.Plumbers & Steamfitters Local Union No. 100. 421U.S. 616 (1975). He further argues that, in any event,the provisions are not privileged because of "self-en-forcement" measures in the contracts. It is the Gen-eral Counsel's position that, in light of the Connelldecision, the construction industry proviso privilegessubcontracting provisions otherwise contrary to Sec-tion 8(e), only if all the following conditions are met:there is a valid collective-bargaining relationship be-tween the signatory employer and the labor organiza-tion; the subcontracting restrictions are limited tosites where the employer has employees representedi1 Specifically, the complaint alleges that Respondent L.ocal 1497 threat-ened to picket with an object of requiring Schriver to reenter or reaffirm theMLA. including art. l, sec. 103. 103.1. 103.2. and 103.3. and art. Ill. sec.306: and Respondent Trades Council threatened to picket and to Institutelegal proceedings if Schriver did not comply with the Agreement. includingart. IV.by the labor organization and to times when the em-ployees are present; and the subcontracting provi-sions do not require that subcontractors be parties toan agreement with a particular union rather than aunion in the generic sense. Respondents disagreewith the General Counsel's interpretation of the Con-nell decision and contend that the subcontractingprovisions in dispute are protected by the proviso.C. Discussion and ConclusionsSection 8(e) of the Act t4 declares it an unfair laborpractice for a labor organization and an employer toenter into a contract whereby the employer agrees torefrain from dealing in the products of another em-ployer or to cease doing business with any other per-son. Qualifying Section 8(e) is the construction in-dustry proviso which exempts from application ofthat section any agreement between a labor organiza-tion and an employer in the construction industryrelating to the contracting of work to he done at aconstruction site.The subcontracting provisions placed in issue bythe General Counsel are plainly "union signatory"clauses which the Board has found to be secondaryin thrust because they are directed at furthering gen-eral union objectives and regulating labor policies ofemployers other than the employer party to the con-tract.' Thus, article IV of the Agreement requires thecontracting employer to subcontract all specifiedjobsite work "to a person, firm, partnership or corpo-ration that is party to an executed current Agreementwith the appropriate Union having work and territo-rial jurisdiction, affiliated with the Council in which,4 Sec 8(e) reads:It shall be an unfair labor practice for any labor organization andany employer to enter into any contracl or agreement, express or im-plied. whereby such employer ceases or refrains or agrees to cease orrefrain from handling. using. selling. transporting or otherwise dealingin any of the products of any other employer, or to cease doing busl-ness with an) other person, and any contract or agreement entered intoheretofore or hereafter containing such an agreement shall be to suchextent unenforceable and void: Provided. That nothing in this subsec-tion (el shall apply to an agreement between a labor organization andan employer in the construction industry relating to the contracting orsubcontracting of work to be done at the site of the construction. alter-ation. painting. or repair of a building. structure, or other work: Provid-ed further. That for the purposes of this subsection (ec) and section8(b)(4.)B) the terms "any emploger". "any person engaged in com-merce or in industry affecting commerce". and "any person" whenused in relation to the terms "any other producer. processor. or manu-facturer". "any other employer'. or "any other person- shall not in-clude persons in the relation of a jobber. manufacturer. contractor. orsubcontractor working on the gotods or premises of the jobber or manu-facturer or performing parts of an integrated process of production inthe apparel and clothing industry: Provridedfurther, That nothing in thisAct shall prohibit the enforcement of an) agreement which is withinthe foregoing exception.See Locul 4.7, International Brotherhood of El'ctrical Workers. AFL(10 (Dinteo Construction (oJi 180 NLRB 420 (1969). Whoelke d RomeroIrnaming, Int., iupra267 DECISIONS OF NATIONAL LABOR RELATIONS BOARDarea the work is performed." And article I, section103, of the 1974 MLA, requires that the contractingemployer "or any of his subcontractors on the jobsitewill not contract or subcontract work to be done atthe site of construction ...except to a person, firmor corporation party to an appropriate, current laboragreement with the appropriate Union, or subordi-nate body, affiliated with the Building and Construc-tion Trades Department, AFL-CIO, or with the In-ternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, or an affili-ate thereof." 16 Accordingly, we find that these provi-sions are secondary restrictions which are proscribedby Section 8(e) unless they are protected by the con-struction industry proviso. We consider then whetherthe proviso privileges the restrictions.It is clear that the subcontracting agreements inissue meet the express requirements of the provisothat they be with employers in the construction in-dustry and be confined to jobsite work. Question israised, however, as to whether the protection of theproviso is applicable to the agreements in light of theConnell decision. We have considered the signifi-cance of that decision in interpreting the proviso inthe several cases issued today. In Woelke & Romero,supra, we stated that, consistent with Connell, theconstruction industry proviso to Section 8(e) permitsunion signatory subcontracting clauses in the contextof a collective-bargaining relationship, and possiblyeven without such a relationship if the clauses areaimed at avoiding the Denver Building Trades prob-lem. As the disputed subcontracting agreement inWoelke & Romero was in the context of a collective-bargaining relationship, we found it privileged by theproviso.In the instant proceeding, as discussed below, wealso conclude that the disputed subcontracting claus-es were sought in the context of collective-bargainingrelationships and, hence, were within the protectionof the proviso. Here, however, unlike the Woelke &Romero case where the collective-bargaining relation-ship was not challenged by the parties, the sufficien-cy of the relationships between the Employers andthe Respondent Unions is in issue. Determination ofthe issue requires an examination of the facts con-cerning the relationships and a consideration of whattype of collective-bargaining relationship is neededto invoke application of proviso protection to sub-contracting agreements.16 Sec. 103.1 defines a subcontractor and requires that work be performedat the appropriate hourly rate and be reported to trust funds as required bythe contract. Sec. 103.2 requires that all work performed by contractor orsubcontractors be done in accordance with "each and all of the terms andprovisions" of the contract. Sec. 103.3 requires that, if contractors or sub-contractors shall subcontract jobsite work. provision shall be made in writ-ing for compliance by subcontractors with the full terms of the contract.An examination of the facts shows that Schriverentered into the Agreement with Respondent TradesCouncil in 1972, and the Agreement, which incorpo-rated the applicable MLA, automatically renewedfrom year to year in the absence of notice to termi-nate. In 1975, when Respondent Trades Council andRespondent Local 1497 demanded that Schriverreaffirm the Agreement by signing the current 1974MLA, Schriver refused. It does not appear, however,that Schriver repudiated its bargaining relationshipwith the Unions. Rather it asked to negotiate differ-ent terms. Respondent Trades Council refused to ne-gotiate separate terms and again demanded thatSchriver sign the 1974 MLA. Accordingly, we con-clude that Schriver had an ongoing collective-bar-gaining relationship with Respondent Trades Coun-cil and Respondent Local 1497, and the disputedsubcontracting provisions were sought in the contextof this relationship.In the case of Topaz, no preexisting bargaining re-lationship existed when the Unions demanded thatTopaz sign the 1974 MLA. But it is clear the subcon-tracting provisions involved were sought in contem-plation of a complete bargaining relationship onbehalf of Topaz' employees. The contract thatRespondents requested Topaz to sign was a completeone, setting forth wages and other terms and condi-tions of employment for Topaz' employees. The sub-contracting provisions were included in that totalcontract. There is, then, a clear distinction betweenthe union-employer relationship that existed hereand that which prevailed in Connell. This distinction,consistent with our holding in Woelke & Romero, su-pra, is critical to resolution of the proviso protectionquestion. In Connell, the union had no past relation-ship with the employer, did not seek to establish one,sought an agreement dealing exclusively with thesubject of subcontracting, and specifically disavowedany intent to seek recognition by Connell.'7We find,therefore, that the subcontracting provision at issuehere exists within the context of a collective-bargain-ing relationship as that phrase is used in Connell.In neither Schriver nor Topaz, however, was thecollective-bargaining relationship one in which theUnions involved represented a majority of the unitemployees. Nevertheless the contracts with Schriverand the proposed contract with Topaz were lawful byreason of Section 8(f) which exempts contracts withminority unions in the construction industry fromthe unfair labor practice prohibitions of Section 8(a)I The Agreement which the union requested Connell to sign stated, inpart: "Whereas. it is understood that by this agreement the contractor doesnot grant, nor does the union seek, recognition as the collective bargainingrepresentative of any employees of the signatory contractor." 421 U.S. at620.268 LOS ANGELES BUILDING & CONSTRUCTION TRADES COUNCILand (b) of the Act.'8The subcontracting agreements,therefore, were in the context of valid 8(f) collective-bargaining relationships.The fact that Respondent District Council and Re-spondent Local 1752 picketed for a short period insupport of their attempt to establish the 8(f) relation-ship does not in our view impair the effectiveness ofthe relationship for purposes of applying proviso pro-tection. The picketing which lasted for less than 30days did not contravene the limitations placed onorganizational and recognitional picketing by Sec-tion 8(b)(7)(C); and picketing to obtain the contractcontaining subcontracting clauses, as distinguishedfrom picketing to enforce such a contract, is permit-ted under the statute.'The Charging Party and the Chamber of Com-merce of the United States of America, amicus curiae,take the position that a collective-bargaining rela-tionship, lawful only by reason of Section 8(f), is notsufficient to permit subcontracting agreements thatare protected by the construction industry proviso.They contend that the only type of collective-bar-gaining relationship which affords proviso protectionto subcontracting agreements is a relationship whichmeets the standards of Section 9(a); i.e., one in whichthe union involved represents a majority of the em-ployees in an appropriate unit. The General Counseltakes the position that an 8(f) relationship is suffi-cient 20 once employees are hired pursuant to an 8(f)contract."Is Sec. 8(f) provides:It shall not be an unfair labor practice under subsections (a) and (b} ofthis section for an employer engaged primarily in the building andconstruction industry to make an agreement covenng employees en-gaged (or who, upon their employment, will be engaged) in the buildingand construction industry with a labor organization of which buildingand construction employees are members (not established. maintained.or assisted by any action defined in section 8(a) of this Act as an unfairlabor practice) because (1) the majority status of such labor organiza-tion has not been established under the provisions of section 9 of thisAct prior to the making of such agreement. or (2) such agreementrequires as a condition of employment. membership In such labor orga-nization after the seventh day following the beginning of such employ-ment or the effective date of the agreement. whichever is later. or (3)such agreement requires the employer to notify such labor organizationof opportunities for employment with such employer. or gives suchlabor organization an opportunity to refer qualified applicants for suchemployment, or (4) such agreement specifies minimum training ol ex-perience qualifications for employment or pros ides for priorits in op-portunities for employment based upon length of service with suchemployer, in the industry or in the particular geographical area: Pr-oid-ed, That nothing in this subsection shall set aside the final proviso tosection 8(aX3) of this Act: Provided further I hat any agreement w hichwould be invalid, but for clause ( I ) of this subsection. shall not be a barto a petition filed pursuant to section 9(c) or 9(e).19 See Northeastern Indiana Building and (onstructin raudes (ouncil. elal (Centl/vre Village Apartments). 148 NL.RB 854 (1964). Los 4ngeles Build-ing and (onstrucrion Trades Council (Joseph Freed & Benlarnin H. r4 eber,d/b/a B & J Investment Companv), 214 NILRB 562 (1974). See also (,nstruwc-lion, Production & Maintenance Laorers Union. Local .83. A FL ( '10. t al/Independent Contractors .Associltionl v. N.L.R B. 323 F.2d 422 (9th ('ir.1963).In interpreting both the construction industry pro-viso and Section 8(b)(4)(A) in the past, the Board hasmade no distinction between agreements with a mi-nority union permitted by Section 8(f) and agree-ments with a majority union having representativestatus under Section 9(a), and we see nothing in theConnell decision that requires such a distinction. InConnell, there was no collective-bargaining relation-ship, nor was one sought. Accordingly, the Court didnot speak to the question of what type collective-bargaining relationship would or would not be suffi-cient to invoke application of proviso protection to asubcontracting agreement. To the extent, however,that the Court said anything on the issue, it impliedthat an 8(f) relationship would be sufficient. Thus, inrejecting an argument that the Board had previouslyapproved general subcontracting agreements with"stranger" employers in B & J Investment Company,22the Court speculated that the employer and union,rather than strangers, "may have ... [had] a prehirecontract under Sec. 8(f)." Moreover, the Court re-ferred to 8(f) prehire contracts as a "special consider-ation" that Congress gave to organizational cam-paigns of unions in the construction industry. (421U.S. at 632.)Section 8(f) was enacted in 1959 at the same timeSection 8(e) was added to the Act. Both Section 8(f)and the construction industry proviso to Section 8(e)were designed to accomodate the unique situation inthe construction industry where contractors and sub-contractors are in close relationship on the jobsite,employment is sporadic in nature. and employersneed a ready supply of skilled employees and ad-vance information concerning labor costs.23It is rea-sonable, therefore, to coordinate the protection theconstruction industry proviso provides to agreementsin the industry with the type of bargaining relation-ship specially permitted in the industry by Section8(f). The language of the proviso does not limit itsprotection to agreements made by a union with ma-jority status and, as we read the decision, Connelldoes not set such a limitation. In the absence of stat-utory language or Supreme Court precedent, we seeno reason to construe the construction industry pro-viso to include the requirement that an agreement20 The General Counsel does not argue the sufficiency sof the cosllectie-bargaining relationships In these cases He attacks the subcontracting claus-es because. even if they are considered to be in the context of a collectlse-bargaining relationship. they are not confined by time and jobsite and thesrequire subcontractlrs to contract with a particular union.I We find it unnecessary to pass upon the (General Counsels positionsince here both Schriver and Iopaz had employees for whom a bargainingrelationship was sought at all times In question".1 os 4neeles Building & t onstruction Trades ('ouncil (B a J Investment(onipamnL. upri. discussed at fn. 10 of Connell. supra' See H. Rep No. 741. 86th Cong.. Ist Sess .I Leg Hist 759. 777(LMRI)A. 19591: Nalioinal Wloduiork Mlanufacuirer Aisstotlaltlon, e al s..I.R B. 386 1 S 612 (1967)269 DECISIONS OF NATIONAL LABOR RELATIONS BOARDprotected by the proviso be with a majority unionrepresentative. Such a construction is not warrantedin an effort to prevent use of 8(f) contracts as organi-zational "weapons." The statute provides other safe-guards against abuse of employee organizationalrights by 8(f) contracts. For example, Section 8(f)provides that a contract with a minority union shallnot be a bar to a representation petition; Section8(b)(7)(C) has been construed to limit picketing forrecognition in the context of an 8(f) contract;24andSection 8(b)(4)(B) serves to prohibit picketing to en-force an 8(f) contract which incorporates a second-ary subcontracting agreement.An 8(f) collective-bargaining relationship may bemore vulnerable to disruption than a 9(a) relation-ship because inquiry may be made into the union'smajority status during the term of the contract. Nev-ertheless, under an existing 8(f) relationship, theunion party to the 8(f) contract is the lawful repre-sentative of the employees covered by the contract.As their representative such union has an interest inrestricting subcontracting in order to protect conti-nuity of work and fringe benefits for the employeesand to insure more stable and harmonious jobsiterelations to the same extent a 9(a) representative has.For the foregoing reasons, we conclude that thesubcontracting agreements involved are protected bythe construction industry proviso to Section 8(e),notwithstanding the Connell decision.There remains for consideration the GeneralCounsel's contention that the subcontracting clausesare not protected by the proviso because of thecontract's "self-enforcement" features. In support ofthis contention the General Counsel relies upon arti-cle III, section 306, of the 1974 MLA, incorporatedby the Agreement. Article III covers strikes, lock-outs, jurisdictional disputes, and the complaintquotes as pertinent the following part of section 306:306. Nothing contained in this Agreement. orany part thereof, shall affect or apply to theUnion in any action it may take against anyContractor or subcontractor who has failed, ne-glected or refused to comply with or execute anysettlement or decision reached at any step of thegrievance procedure or through Arbitration un-der the terms of Article V hereof.25-4 The Supreme Court has accepted the Board's position that picketing bha minority union to enforce an 8(f) contract ignored b) the contractingemployer party to the contract constitutes picketing for initial recognitionwithin the meaning of Sec. 8(b) (7)(C). IV.L.R.B v. Local LUnionl Na o 103,International Association of Bridge, Structural & Ornamental Iron l Ifrkers.AFL-CIO [Higdon (Contracting Col. 434 U.S. 335 (1978).2 Art. V covers the procedure for settlement of grievances and disputesand provides for submission to that procedure of an) grievances or disputesansing out of the interpretation or application of any of the terms or condi-tions of the contractAccording to the General Counsel, these provisionsconstitute a "broad" self-help clause which applies tounion action with respect to employer failure to com-ply with grievance-arbitration decisions on any griev-able subject, including the subcontracting restrictionsin issue-article 1, sections 103, 103.1, 103.2, and103.3. Where contract terms permit resort to eco-nomic action to enforce secondary provisions, theGeneral Counsel argues, the protection of the con-struction industry proviso is not available. We findmerit to the General Counsel's contention. The self-enforcement features of section 306 relate to and af-fect the subcontracting clauses, along with other mat-ters to which the grievance-arbitration procedure ap-plies. By removing contract restrainsts upon "anyaction" the union may take against an employer whofails to satisfy the specified grievance-arbitrationobligations, section 306 gives sanction to economicaction by the union to enforce the subcontractingrestrictions.26The Board has previously found that,although the proviso to Section 8(e) privileges onsitesecondary agreements in the construction industry,such agreements may not be enforced by coercion,and that the proviso protection is lost where contractterms look to strikes or other economic pressure forenforcement of secondary agreements.27Accordingly, we find that the union signatory, sub-contracting clauses of the 1974 MLA-article 1, sec-tion 103, 103.1, 103.2, and 103.3-are violative ofSection 8(e) of the Act by reason of self-enforcementprovisions.28By threatening to picket Schriver to re-2b Member Murph? does not read this clause the way her colleagues do.Al best. she thinks this clause, unlike the clause in Pacific Northwest. supru.is ambiguous. It is well-settled Board law that where a clause in a contractcan be construed two ways one lawful and one unlawful it is given thebenefit of the doubt and construed to be lawful This she chooses to do here.(cnlerld leaiULlerr. Chauffeurs. Warehousemen and Helpers, Local 982, Inter-mntatitl Brotherhood of Teamsters. Chauffeurs, Warehousemen and Helpers of.,Ameriaii (J. K Barker Irucking Co.), 181 NLRB 515 (1970) Accordingly.unlike the majority, she would find the contract within the protection of theconstru ction industr\ proviso to Sec. 8(e) and would dismiss the complaintIn ans event. Member Murphy emphasizes that all five Baord Membersagree that the actual use of ecnomic action to enforce a clause protected byIhe construction industrDproviso under Sec. 8(e) violates the Act.2 See ,lusklcgon Brick lartri L'nion t5, Brick la er., Masons and PlasterersInerlntiran l Union of .4nerica A FL CIO) (Greater Muskegon General Con-trattori 4usociation). 152 NLRB 360 (1965): ETS-HoAin Corporation, 154NI RB 839 (1965): Fresno , hfadera. Kings and Tulare (Counties Building and(Cmrora(tion Traders Coumiili (G(age Brothers (Contruction), 218 NI RB 39(1975): !iniirnitional Union of Operating Engineers. Local Union No 12.4f Cl ( /O (Robert E. Fulon). 220 NLRB 530 (1975)2 ( hairman Fanning dissents from this finding. ie has previously statedhis position that the mere existence of self-enforcement features in a con-Irlact does not make the construction industry proviso inapplicable to thecontract. See, for example, his dissenting opinion in the kUuskegon case citedabove. Moreover. w holly apart from his disagreement with the general posi-tion of the majorit) that the proviso does not protect contracts with self-enforcement features. Chairman Fanning does not consider the provisionsof sec. 306 complained of in this case to constitute self-help measures. Atmost the provisions exempt economic action from the no-strike prohibitionsif the contract Thes do not affirmatively authorize ant economic actionand thus do not pro, ide for enforcement of subcontracting provisions con-270 LOS ANGELES BUILDING & CONSTRUCTION TRADES COUNCILquire it to reaffirm unlawful secondary agreements,Respondent Trades Council and Respondent Local1497 reaffirmed and reentered a contract requiringan employer to cease doing business contrary to Sec-tion 8(e), 9and engaged in coercion in violation ofSection 8(b)4)(ii)(A). By picketing Topaz to requireit to enter into a secondary agreement prohibited bySection 8(e), Respondent District Council and Re-spondent Local 1752 violated Section 8(b)(4)(i) and(ii)(A).THE REMEDYHaving found that Respondents have engaged inunfair labor practices, we shall order them to ceaseand desist therefrom and to take certain affirmativeaction to effectuate the purposes of the Act.Upon the basis of the foregoing findings of factand upon the entire record in this proceeding, wemake the following:CONCLUSIONS OF LAWI. Donald Schriver, Inc., and Topaz Contracting& Development Co., Inc., are employers engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2. The following organizations are labor organiza-tions within the meaning of Section 2(5) of the Act:Los Angeles Building and Construction TradesCouncil; Local Union No. 1497, United Brotherhoodof Carpenters and Joiners of America; Los AngelesCounty District Council of Carpenters; Local UnionNo. 1752, United Brotherhood of Carpenters andJoiners of America, AFL-CIO.3. The 1974 Master Labor Agreement betweenSouthern California General Contractors and UnitedBrotherhood of Carpenters and Joiners of Americaand the "Articles of Agreement" signed by DonaldSchriver, Inc., and Los Angeles Building and Con-struction Trades Council, which incorporates theterms of the 1974 Master Labor Agreement, areagreements contrary to Section 8(e) of the Act byreasons of self-enforcement provisions.4. By threatening to picket Donald Schriver, Inc.,with an object of requiring it to reaffirm the 1974Master Labor Agreement, Respondent Trades Coun-cil reentered the "Articles of Agreement" in violationof Section 8(e) of the Act and engaged in coercion inviolation of Section 8(b)(4)(ii)(A) of the Act.5. By threatening to picket Donald Schriver, Inc.with an object of requiring it to reaffirm the 1974trary to the prohibitions of Sec. 8(bX4XB). Chairman Fanning would there-fore find the contract within the protection of the construction industr)proviso and would dismiss the complaint.29 See Brotherhood of Painters, Decorators and Paperhangers of Amrerila,Local Union No. 823, AFL-CIO (Independent Painting Contractors of Ve.Mexico), 161 NLRB 620, 630 (1966).Master Labor Agreement, Respondent Local 1497reentered the Master Labor Agreement in violationof Section 8(e) of the Act and engaged in coercion inviolation of Section 8(b)(4)(ii)(A) of the Act.6. By picketing Topaz Contracting & Devel-opment Co., Inc. with an object of requiring it to signthe 1974 Master Labor Agreement, Respondent Dis-trict Council and Respondent Local 1752 violatedSection 8(b)(4)(i) and (ii)(A) of the Act.7. The above unfair labor practices are unfair la-bor practices affecting commerce and the free flow ofcommerce within the meaning of Section 2(6) and (7)of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that:A. Los Angeles Building and Construction TradesCouncil, Los Angeles, California, its officers, agents,and representatives, shall:1. Cease and desist from:(a) Entering into, maintaining, giving effect to, orenforcing its "Articles of Agreement" with DonaldSchriver, Inc., to the extent found unlawful herein byreason of self-enforcement provisions.(b) Coercing or restraining Donald Schriver, Inc.,or any person engaged in commerce or in an industryaffecting commerce, where an object thereof is forc-ing or requiring an employer to enter into an agree-ment which is prohibited by Section 8(e) of the Act byreason of self-enforcement provisions.2. Take the following affirmative action:(a) Post at its business office and meeting hallscopies of the attached notice marked "AppendixB." 3 Copies of said notice, on forms provided by theRegional Director for Region 21, after being dulysigned by an authorized representative of Respon-dent Trades Council, shall be posted by it immedi-ately upon receipt thereof and be maintained by itfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to membersare customarily posted. Reasonable steps shall betaken by Respondent Trades Council to insure thatsaid notices are not altered, defaced, or covered byany other material.(b) Sign and deliver to the Regional Director forRegion 21 sufficient copies of said notice, to be fur-nished by the Regional Director, for posting by Don-ald Schriver, if willing.(c) Notify the Regional Director for Region 21, in"' In the event that this Order is enforced ' a judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board"271 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwriting, within 20 days from the date of this Order,what steps Respondent Trades Council has taken tocomply herewith.B. Local Union No. 1497, United Brotherhood ofCarpenters and Joiners of America, Los Angeles,California, its officers, agents, and representatives,shall:1. Cease and desist from:(a) Entering into, maintaining, giving effect to, orenforcing the 1974 Master Labor Agreement as toDonald Schriver, Inc., to the extent found unlawfulherein by reason of self-enforcement provisions.(b) Coercing or restraining Donald Schriver, Inc.,or any person engaged in commerce or in an industryaffecting commerce, where an object thereof is forc-ing or requiring an employer to enter into an agree-ment which is prohibited by Section 8(e) of the Actby reason of self-enforcement provisions.2. Take the following affirmative action:(a) Post at its business office and meeting hallscopies of the attached notice marked "AppendixC." 31 Copies of said notice, on forms provided by theRegional Director for Region 21, after being dulysigned by an authorized representative of Respon-dent Local 1497, shall be posted by it immediatelyupon receipt thereof and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to members arecustomarily posted. Reasonable steps shall be takenby Respondent Local 1497 to insure that said noticesare not altered, defaced, or covered by any other ma-terial.(b) Sign and deliver to the Regional Director forRegion 21 sufficient copies of said notice, to be fur-nished by the Regional Director, for posting by Don-ald Schriver, Inc., if willing.(c) Notify the Regional Director for Region 21, inwriting within 20 days from the date of this Order,what steps Respondent Local 1497 has taken to com-ply herewith.C. Los Angeles County District Council of Car-penters and Local Union No. 1752, United Brother-hood of Carpenters and Joiners of America, Los An-geles, California, their officers, agents, andrepresentatives, shall:1. Cease and desist from inducing or encouragingthe employees of Topaz Contracting & DevelopmentCo., Inc., or any other employer engaged in com-merce or in an industry affecting commerce, to re-fuse to perform services in the course of their em-ployment and coercing or restraining TopazContracting & Development Co., Inc., or any personengaged in commerce or in an industry affectingcommerce, where an object therof is forcing or re-quiring an employer to enter into an agreementwhich is prohibited by Section 8(e) of the Act byreason of self-enforcement provisions.2. Take the following affirmative action:(a) Post at their business offices and meeting hallscopies of the attached notice marked "AppendixD." 32 Copies of said notice, on forms provided bythe Regional Director for Region 21, after being dulysigned by an authorized representative of Respon-dent District Council and Respondent Local 1752,shall be posted by each immediately upon receiptthereof and be maintained by each for 60 consecu-tive days thereafter, in conspicuous places, includingall places where notices to members are customarilyposted. Reasonable steps shall be taken by each toinsure that said notices are not altered, defaced, orcovered by any o:her material.(b) Sign and deliver to the Regional Director forRegion 21 sufficient copies of said notice, to be fur-nished by the Regional Director, for posting by To-paz Contracting & Development Co., Inc., if willing.(c) Notify the Regional Director for Region 21, inwriting, within 20 days from the date of this Order,what steps they have taken to comply herewith.1See fn. 30.upraSee fn. 30. supra.APPENDIX AContract Clauses in Issue as Described in theAmended Consolidated Complaint in Cases 21-CC-1680 and 21-CE-144 and Case 21-CC-1842-2Article IV of the 1972 Articles of Agreement reads asfollows:ARTICLE IVThe Employer, Developer and/or Owner-Builder agrees that he shall contract or subcon-tract all jobsite work set forth in Article I aboveto a person, firm, partnership or corporationthat is party to an executed, current Agreementwith the appropriate Union having work andterritorial jurisdiction, affiliated with the Coun-cil in which area the work is performed.Article I, sections 103, 103.1, 103.2, and 103.3, andarticle III, section 306 of the 1974 Master LaborAgreement provide, in pertinent part, as follows:103. The Contractor agrees that he or any ofhis subcontractors on the jobsite will not con-tract or subcontract work to be done at the siteof construction, alteration, painting, or repair ofa building, structure, or other work, except to aperson, firm or corporation, party to an appro-priate, current labor agreement with the appro-priate union, or subordinate body, affiliatedwith the Building and Construction Trades De-272 LOS ANGELES BUILDING & CONSTRUCTION TRADES COUNCILpartment, AFL-CIO, or with the InternationalBrotherhood of Teamsters, Chauffeurs. Ware-housemen and Helpers of America, or an affili-ate thereof.103.1. A subcontractor for the purposes of thisAgreement, with the exception of the generalprovision immediately above, is defined as anyperson, firm or corporation holding a valid StateContractors' License and agrees under contractin writing with the Contractor or in writing withhis subcontractors to perform any work coveredby this Agreement, and employs workmen asemployees to perform services covered by thisAgreement, including the performance of labor.and/or furnishing or installation of material, orthe operation of equipment. All employees ofsubcontractors will perform work at the appro-priate hourly rate and will be reported to suchtrust funds as required by the Agreement.103.2. All work performed by the Contractorsor subcontractors and all services rendered forthe Contractors or subcontractors, as herein de-fined, shall be rendered in accordance with eachand all of the terms and provisions hereof.103.3. If the Contractor or subcontractorsshall subcontract jobsite work covered under thejurisdiction of the United Brotherhood of Car-penters and Joiners of America, including thefurnishing and installation of material, perfor-mance of labor, and the operation of equipment,provision shall be made in written contract forthe observance and compliance by his subcon-tractors with the full terms of this Agreement.306. Nothing contained in this Agreement, orany part thereof, shall affect or apply to theUnion in any action it may take against anyContractor or subcontractor who has failed, ne-glected or refused to comply with or execute anysettlement or decision reached at any step of thegrievance procedure or through Arbitration underthe terms of Article V hereof....APPENDIX BNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WI!.L NOT enter into, maintain, give effect to,or enforce Articles of Agreement with DonaldSchriver, Inc., to the extent found unlawful by theBoard by reason of self-enforcement provisions.WE WILL NOT coerce or restrain Donald Schriver,Inc., or any person engaged in commerce or in anindustry affecting commerce, where an objectthereof is forcing or requiringan employer to enterinto an agreement which is prohibited by Section8(e) of the Act by reason of self-enforcementprovisions.Los ANGELES BUILDING AND CONSTRUL:TIONTRADES COUNCILAPPENDIX CNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT enter into, maintain, give effect to,or enforce the 1974 Master Labor Agreement asto Donald Schriver, Inc., to the extent found un-lawful by the Board by reason of self-enforcementprovisions.WE WILL NOT coerce or restrain Donald Schriver,Inc., or any person engaged in commerce or in anindustry affecting commerce, where an objectthereof is forcing or requiring an employer to enterinto an agreement which is prohibited by Section8(e) of the Act by reasons of self-enforcementprovisions.LOCAL UNION No. 1497, UNITED BROTHER-HOOD OF CARPENTERS AND JOINERSOF AMERICAAPPENDIX DNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT induce or encourage the employ-ees of Topaz Contracting & Development Co.,Inc., or any other employer engaged in com-merce or in an industry affecting commerce, torefuse to perform services in the course of theiremployment, and WE WILL NOT coerce or restrainTopaz Contracting & Development Co., Inc., orany person engaged in commerce or in an indus-try affecting commerce, where an object thereofis forcing or requiring an employer to enter intoan agreement which is prohibited by Section8(e) of the National Labor Relations Act by rea-sons of self-enforcement provisions.Los ANGELES COUNTY DISTRICT COUNCIL OFCARPENTERSLOCAL UNION No. 1752, UNITED BROTHER-HOOD OF CARPENTERS AND JOINERS OF AMERICA273